DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicants amended the claims.
The amended claims recite “wherein the container is formed by a Front Opening Unified Pod (FOUP) or a Standard Mechanical Interface (SMIF) pod”.
This makes the claims indefinite.
First, it is not clear how a container be formed by a pod.
Second, it is not clear what additional structure (if any) is required by the referenced “wherein” clause.
Further, it appears that the requirement recited by the referenced “wherein” clause contradicts to the rest of the claim.
Conventionally an SMIF pod contains a wafer cassette in which the wafers are stored horizontally. The bottom surface of the pod is the opening door, and when a SMIF pod is placed on a load port, the bottom door and cassette are lowered into the tool so that the wafers can be removed. It is absolutely not clear how such pod can form a container recited by the claims.
The same is true for FOUP, which conventionally means a specialized plastic enclosure designed to hold silicon wafers securely and safely in a controlled environment, and to allow the wafers to be transferred between machines for processing or measurement. Conventionally the FOUP is the equivalent of SMIF pod for 300mm wafers.
Conventionally, both referenced pods are filled with the structures to contain wafers. It is absolutely not clear how such pods can form the claimed containers. 
What is required by the claims?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-23 are of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  Claim 21 broads the scope of claim 1, which requires that “the container is formed by a Front Opening Unified Pod (FOUP) or a Standard Mechanical Interface (SMIF) pod”, by the recitation that the container is configured to be placed on a non-specified load port of the processing apparatus.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The referenced claims are not treated on the merits.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP H06252066.
JP H06252066 teaches an apparatus.
The apparatus comprises:
A container (32);
A supporting member unit/ conveyance unit (36);
Contactor (35b);
Plate (30a)
And processing chambers (31).
The container is disclosed as a part of a processing apparatus and connected to a processing chamber.
The apparatus is disclosed as configured to move the plate to and from the processing chamber by unit 36.
Since the container is a part of the processing apparatus the placement unit is inherent.
The contactor 35a is disclosed capable of the intended functioning recited by claim 2
The support/conveyance unit 36 is isolated from the plate 30a.
The plate is disclosed as comprising a conductive member 30a and an insulating member 30b.
The apparatus also includes a switch 35c and a power supply 35d.
See entire document, especially Figures 6-11 and the related description.
In view of the indefiniteness of the claims it is believed that the claims are either anticipated or obvious over the teaching of JP H06252066.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06252066 in view of Hwang (US 5,858,108).
JP H06252066, as applied above, teaches apparatus as claimed except for the specific recitation of the two power supplies of different polarity.
However, Hwang teaches that it was known to provide power sources with different polarities and switches them to charge plates to different polarities to attract and repel differently charged particles.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide two power sources with different polarities and a switch to switch them to charge the plates in the apparatus of JP H06252066 to different polarities to attract and repel differently charged particles. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06252066 in view of Shamlou et al (US 6,199,927).

JP H06252066, as applied above, teaches an apparatus as claimed except for the specific recitation of a detection unit with two contactors.
However, Shamlow et al teach that it was known to provide detection units with two electrical contractors to determine presence of the wafer/plate.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the support in the apparatus of JP H06252066 with two contactors and the detection unit as suggested by Shamlou et al in order to enable detection of proper contact of the plate to ensure proper functioning of the apparatus.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons presented above.
It is noted that the applicants allege that the sensors of Shamlow et al are not capable of determining the contact state between the plate and the contactor.
This is not persuasive because Shamlow et al teach that it was known to provide detection units with two electrical contractors to determine presence of the wafer/plate.
The detection of the presence of the plate would inherently constitute detecting of contact of the contactor and the plate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711